EXHIBIT Rovi Corporation 2830 De La Cruz Blvd. Santa Clara, CA 95050 (408) 562-8400 Main (408) 567-1800 Fax ROVI CORPORATION REPORTS SECOND QUARTER FINANCIAL PERFORMANCE SANTA CLARA, Calif. (BUSINESS WIRE)—August 6, 2009—Rovi Corporation (NASDAQ: ROVI), formerly known as Macrovision Solutions Corporation, announced today, on a GAAP basis, second quarter 2009 revenues of $119.5 million, compared to $73.1 million for the second quarter of 2008. Second quarter 2009 GAAP net loss was $2.1 million compared to a net loss from continuing operations of $10.8 million for the second quarter of 2008. GAAP net loss for the second quarter 2009 included $20.4 million of intangible asset amortization and $45.6 million restructuring and impairment charges primarily related to the write-down of various acquired brand names, including those acquired along with Gemstar-TV Guide International, Inc. (Gemstar), which will be replaced with the Rovi brand. GAAP diluted earnings per share for the quarter was a loss of $0.02 compared to a loss per share from continuing operations of $0.13 for the second quarter of 2008. As management believes that including Gemstar’s operating results only for the period since its acquisition on May 2, 2008 diminishes the comparative value of results from the prior year, management believes it is useful to measure the results on a non-GAAP Adjusted Pro Forma basis, assuming the Gemstar acquisition was consummated on January 1, 2007.The Adjusted Pro Forma results exclude Rovi’s Software and Games businesses, which were sold on April 1, 2008; the eMeta business, which was sold on November 14, 2008; the TV Guide Magazine business, which was sold on December 1, 2008; the TVG Network business, which was sold on January 27, 2009; and the TV Guide Network and TV Guide Online businesses, which were sold on February 28, 2009.On this basis, second quarter 2009 Adjusted Pro Forma Revenues were $119.5 million, compared to $101.7 million for the second quarter of 2008.Second quarter 2009 Adjusted Pro Forma Earnings Per Share were $0.38, compared to $0.14 for the second quarter of 2008. Adjusted Pro Forma Earnings Per Share are calculated using Adjusted Pro Forma Income from Continuing Operations.Adjusted Pro Forma Income from Continuing Operations is defined as pro forma income from continuing operations, adding back non-cash items such as equity-based compensation, amortization of intangibles, amortization of debt issuance costs, non-cash interest expense recorded under FSP APB 14-1 and the reversals of discrete tax reserves; as well as items which impact comparability that are required to be recorded under GAAP, but that the Company believes are not indicative of its core operating results such as transaction, transition and integration costs, restructuring and asset impairment charges, insurance settlements and gains or losses on sales of strategic investments.While depreciation expense is a non-cash item, it is included in Adjusted Pro Forma Income from Continuing Operations as a reasonable proxy for capital expenditures. Reconciliations between pro forma revenues and Adjusted Pro Forma Revenues and between pro forma operating income from continuing operations and Adjusted Pro Forma Income from Continuing Operations are provided in the tables below. “Q2 was an outstanding quarter across all elements of our business notwithstanding the economy. We grew Adjusted Pro Forma revenues 18% year over year in the second quarter driven by growth in CE licensing, increases in the number of digital television subscribers, new licensees and increased data penetration,” said Fred Amoroso, President and CEO of Rovi. “I’m encouraged by the continued execution of our business plan, as demonstrated by key wins across the business, including recent international service provider agreements, key wins for our emerging CE solutions, and growth in the data licensing space.” “Given our strong first half results, we are raising and narrowing our 2009 revenue estimates from a range of between $450 and $480 million to a range of between $465 and $485 million.” added James Budge, Chief Financial
